In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐1896

PAUL BURRITT,
                                                Plaintiff‐Appellant,

                                 v.


LISA DITLEFSEN, et al.,
                                             Defendants‐Appellees.

        Appeal from the United States District Court for the 
                    Western District of Wisconsin.
      No. 3:12‐cv‐00909‐wmc — William M. Conley, Chief Judge. 


 ARGUED NOVEMBER 2, 2015 — DECIDED NOVEMBER 30, 2015


   Before BAUER, POSNER, and KANNE, Circuit Judges.
    BAUER,  Circuit  Judge.  Plaintiff‐appellant,  Paul  Burritt
(“Burritt”), appeals the district court’s order granting summary
judgment  in  favor  of  defendants‐appellees,  Lisa  Ditlefsen
(“Ditlefsen”)  and  Polk  County,  on  all  of  Burritt’s  causes  of
action, as well as the district court’s denial of his Rule 59(e)
motion. Burritt’s complaint advances claims under 42 U.S.C.
§ 1983 for false arrest and false imprisonment in violation of his
Fourth  and  Fourteenth  Amendment  rights,  as  well  as  state
2                                                        No. 15‐1896

common law claims for false imprisonment, malicious prosecu‐
tion, negligence, and defamation. Burritt’s claims stem from his
arrest for an alleged sexual assault of an eleven‐year‐old girl,
which  allegation  turned  out  to  be  false.  For  the  following
reasons, we affirm.
                        I. BACKGROUND
    Because the facts giving rise to Burritt’s arrest are central to
the  issues  in  this  case,  we  present  them  in  detail.  In  early
November 2011, Handi‐Lift Transportation, Inc. (“Handi‐Lift”),
a provider of transportation for medical purposes, hired Burritt
as a driver. (Burritt had previously worked as an EMT). On
November  23,  2011,  Burritt  was  assigned  to  transport  an
eleven‐year‐old girl (“SMH”) from Impact Counseling Services
(“ICS”),  located  in  Hayward,  Wisconsin,  to  her  home  in
Birchwood, Wisconsin. Burritt was not the regular driver of
this route; he had never driven the route prior to November 23,
2011, and had not previously transported SMH.
    Burritt  picked  SMH  up  at  ICS  at  4:15  p.m.  At  5:01  and
5:02 p.m., SMH used Burritt’s cell phone to call her mother to
let her know she would be late. Burritt dropped SMH off near
her home at 6:14 p.m. The distance between ICS and SMH’s
home is roughly 30 miles and should be a 40‐minute drive.
    A. Initial Investigation
   Five  days  later  on  November  28,  2011,  SMH  told  her
counselor at ICS that the Handi‐Lift driver sexually assaulted
her on November 23, 2011; ICS contacted the Hayward Police
Department. SMH was unwilling to speak with the male officer
who responded, Ryan Ignace (“Ignace”). When Ignace could
No. 15‐1896                                                      3

not locate a female police officer, he requested that Sara Ross
Poquette (“Poquette”) with Sawyer County Health & Human
Services interview SMH.
   When Poquette arrived at ICS, she met with Ignace, SMH,
and SMH’s mother and stepfather. Ignace told everyone that
Poquette’s interview of SMH would be recorded, and everyone
consented.
   Poquette began by questioning SMH about the difference
between the truth and a lie. SMH gave appropriate responses
indicating she knew the difference between the truth and a lie
and that there are consequences of lying. 
   SMH reported that after Burritt picked her up at ICS, he
deviated from the normal route and drove her to a house in the
country, describing the property as an old farm with outbuild‐
ings  or  sheds,  but  without  farm  animals.  SMH  was  able  to
draw a picture of the house, showing wooded areas and the
driveway, and indicating where Burritt parked the Handi‐Lift
van. She stated Burritt got out of the van, went to the house
and let out his six dogs, one of which was a pitbull.
    SMH stated that after he let out his dogs, Burritt came back
to  the  van,  opened  the  sliding  van  door  next  to  her,  and
touched  her  on  her  neck,  chest,  and  pubic  area,  over  her
clothes. Burritt then tried to unzip her pants. She yelled, “Get
away from me,” kicked him, and closed the sliding van door
on his hand. SMH then stated that Burritt punched her twice
on the inside of her left knee, which left two small bruises. She
stated that Burritt said, “I really wanted to have you.”
4                                                      No. 15‐1896

    SMH stated that Burritt closed the sliding van door, put his
dogs  away,  and  drove  the  van  from  the  home.  She  thought
Burritt  was  speeding  because  she  saw  a  speed  limit  sign  of
“53” but Burritt was going 70. She saw the Dinner Bell Restau‐
rant,  located  in  Trego,  Wisconsin.  Burritt  stopped  at  a  gas
station near Rice Lake, Wisconsin, got gas, and bought some‐
thing in a brown paper bag, which SMH thought was beer. At
some point during the trip, SMH used Burritt’s cell phone to
call her mother. Finally, Burritt dropped her off at a silage pile
a short distance from her home because Burritt was afraid to
drop  her  off  in  her  driveway.  Burritt  told  SMH  to  say  they
were late because they made a “ding dong disaster,” went the
wrong way, and took a wrong turn. Poquette, a qualified social
worker,  had  no  concerns  about  SMH’s  suggestibility  or
reliability,  and  felt  SMH  was  credible  and  gave  sufficiently
detailed information.
    Ignace  then  interviewed  SMH’s  mother  and  stepfather.
SMH’s mother confirmed that SMH had called her on the night
of the alleged assault. She reported that SMH told her the van
driver told SMH to call and say they had made a wrong turn
and were going to be late. She indicated SMH did not sound
like  her  usual self during  this phone call, and  reported that
SMH began having night terrors on the night of the alleged
assault. SMH’s mother and stepfather stated they were very
strict about lying at home. The stepfather stated that he saw
tire  tracks  by  the  silage  pile,  where  SMH  reported  Burritt
dropped her off, roughly 300 feet from their driveway.
   On  November  28,  2011,  Ignace  contacted  Bill  Lussier
(“Lussier”),  an  owner  of  Handi‐Lift,  to  request  information
about  Burritt,  which  Lussier  provided.  Lussier  also  sent  to
No. 15‐1896                                                        5

Ignace  a  copy  of  the  Handi‐Lift  transport  log  prepared  by
Burritt, which showed, per the odometer readings of the van,
that Burritt traveled 121 miles to transport SMH, but “21” was
written as the total miles traveled.
    Lussier informed Burritt of SMH’s allegations. Lussier had
Burritt write out his own version of events pertaining to the
November 23, 2011, transport of SMH. Lussier also directed
Burritt  to  have  his  hand  examined,  given  SMH’s  report  of
having closed the van door on Burritt’s hand. Burritt went to
a  clinic  the  same  day  and  had  his  hand  examined,  which
showed no injury. Lussier sent Burritt’s written statement and
the results of the medical examination to the Hayward Police
Department the following day.
    On  November  29,  2011,  Ignace  went  to  ICS  and  photo‐
graphed a bruise on SMH’s knee. Ignace and Hayward Police
Assistant Chief Faulstich (“Faulstich”) went to Burritt’s home
in Turtle Lake, Wisconsin, located in Polk County. Ignace took
photographs  of  the  property,  noting  several  vehicles  in  the
driveway  bearing  “EMT”  license  plates.  Several  dogs  were
present outside, and others could be heard barking inside the
house.  Between  the  house  and  the  farm  field  were  three
buildings. Ignace did not see any farm animals. Faulstich and
Ignace  felt  SMH’s  description  of  the  location  of  the  alleged
assault matched Burritt’s property.
     Ignace reviewed Burritt’s statement, in which he claimed he
took a wrong turn that took him to Rice Lake. Ignace then used
Yahoo maps to determine how long it would take to drive from
ICS in Hayward to Rice Lake, through Trego via Highway 53,
to  SMH’s  home  in  Birchwood.  (SMH  had  reported  seeing  a
6                                                       No. 15‐1896

sign with “53” on it). Yahoo maps indicated a distance of 75
miles for this route. Faulstich and Ignace concluded that the
alleged assault took place at Burritt’s home in Polk County and
referred the case to the Polk County Sheriff’s Department.
    B. Investigation by Ditlefsen and Polk County
     Ditlefsen is an investigator employed by the Polk County
Sheriff’s Department since 2002. In 2003, she was assigned to
the  Investigations  Unit,  specializing  in  sensitive  crimes
(including sexual assaults of children). When she was assigned
to  Investigations,  she  received  specialized  training  from  the
Department of Justice and the FBI on investigation of crimes
against children. Since 2004, Ditlefsen has investigated roughly
500 cases involving sensitive crimes.
    On  December  1,  2011,  Ditlefsen  received  a  voicemail
message  from  Faulstich  informing  her  of  a  possible  sexual
assault  case  (SMH’s  case)  in  Polk  County.  The  next  day,
Ditlefsen spoke with Faulstich, who informed her of the details
of SMH’s case, providing her with the information gained from
their investigation. Ditlefsen reviewed various documents and
photographs she received from the Hayward Police Depart‐
ment. In particular, she reviewed the Handi‐Lift transport log
for Burritt’s trip, which Burritt had signed. The log reflected
that  Burritt  picked  up  SMH  at  ICS  at  4:15  p.m.,  with  an
odometer  reading  of  218,267  miles,  and  dropped  her  off  at
home at 6:20 p.m., with an odometer reading of 218,388 miles.
Although  the  difference  between  the  odometer  readings
revealed a total of 121 miles traveled, Burritt had recorded the
total  mileage  of  the  trip  as  21  miles.  Ditlefsen  thought  the
No. 15‐1896                                                        7

mathematical  calculation  error  was  suspicious  and  that  the
total miles traveled supported SMH’s claims.
    Ditlefsen also spoke with Poquette, whom she knew as an
experienced child interviewer, about Poquette’s interview of
SMH. Poquette informed her of the information gained from
the interview and agreed to send Ditlefsen her notes and a CD
of the recorded interview.
    Also  on  December  2,  2011,  Ditlefsen  spoke  with  SMH’s
mother. She confirmed that SMH was usually picked up from
ICS  at  4:00  p.m.  and  dropped  off  at  home  at  5:00  p.m.  She
confirmed that on November 23, SMH was roughly 1.5 hours
late, arriving home around 6:30 or 6:45 p.m. She also confirmed
that Burritt was not SMH’s regular driver, and that he dropped
SMH off by the silage pile, rather than pulling into the drive‐
way. These details were in line with SMH’s claims.
    In addition, Ditlefsen reviewed a statement from Debbie
Schlapper (“Schlapper”), SMH’s counselor at ICS. The version
of events given to Schlapper by SMH was consistent with the
information provided by SMH to Poquette.
    Ditlefsen  then  used  MapQuest  to  examine  the  possible
routes and mileage between ICS and SMH’s home, given the
stops at Burritt’s property and the gas station in Rice Lake. She
mapped ICS to Burritt’s home, via Highway 63 to Highway 53
to Highway 8, which resulted in a distance of roughly 75 miles
and  a  drive  time  of  1  hour  and  25  minutes.  Ditlefsen  also
mapped a second route between ICS and Burritt’s home, via
Highway 63 to Highway 8, which was roughly 61 miles with
a drive time of 1 hour and 25 minutes. Ditlefsen then mapped
a route from Burritt’s home to SMH’s home of Highway 8 to
8                                                      No. 15‐1896

Highway 53, which resulted in roughly 51 miles with a drive
time  of  1  hour.  Ditlefsen  concluded  that  the  total  distance
driven and the correlating drive times were very close to the
actual odometer readings from the transport log, using SMH’s
version  of  events  and  the  possible  routes  mapped  on
MapQuest.
    On  December  5,  2011,  Ditlefsen  received  and  reviewed
Poquette’s  notes  and  the  CD  of  the  recorded  interview.  She
compared SMH’s description and diagram of the property to
an  aerial  image  of  Burritt’s  property  and  found  them  to  be
similar.  Any  inconsistencies  between  SMH’s  description  or
diagram and Burritt’s property could be explained by SMH’s
age (11), being unfamiliar with the surroundings, and having
been involved in a traumatic experience.
    On December 5, 2011, Ditlefsen obtained search warrants
for Burritt’s van GPS device and cell phone records.
    During her investigation, Ditlefsen kept two other county
employees  abreast  of  and  involved  in  its  development.  The
first person was Ditlefsen’s supervisor, Captain Steve Smith
(“Smith”).  Smith  has  been  an  officer  with  the  Polk  County
Sheriff’s  Department  since  1986.  Smith  was  responsible
for  reviewing  all  reports  that  were  sent  from  the  Sheriff’s
Department to the District Attorney and acted as the liaison
between  the  two  offices.  Ditlefsen  met  with  Smith  multiple
times  during  her  investigation  and  prior  to  Burritt’s  arrest.
Smith  also  independently  reviewed  the  materials  received
from  the  Hayward  Police  Department  and  obtained  by
Ditlefsen.
No. 15‐1896                                                         9

    The  second  person  was  Polk  County  District  Attorney
Daniel Steffen (“Steffen”). Steffen was admitted to the Wiscon‐
sin bar in 1998 and practiced family law and criminal defense
privately before being elected the Polk County District Attor‐
ney in 2006. Ditlefsen met with Steffen throughout her investi‐
gation to keep him apprised of developments. Steffen person‐
ally  handled  the  majority  of  felony  cases  for  his  office  and
handled the Burritt case in particular. Steffen independently
reviewed  the  case  against  Burritt  and  made  the  charging
decision. Also, Steffen reviewed Ditlefsen’s applications for the
search warrants for the GPS and cell phone records before they
were submitted to the judge. The judge found probable cause
to issue the search warrants.
    Ditlefsen concluded she had probable cause to arrest Burritt
primarily  based  on  the  following  factors:  the  detailed  and
consistent reports given by SMH to different people at differ‐
ent times; SMH’s detailed description of Burritt’s property and
dogs; the route traveled; the excessive mileage as reflected by
the transport log; the fact that SMH was dropped off signifi‐
cantly later than normal; the fact that SMH was dropped off at
the silage pile rather than in the driveway; SMH’s mother’s
report that SMH did not sound like her usual self during the
cell phone call on the night of the alleged assault; and SMH
began having night terrors on the night of the alleged assault. 
   Steffen likewise determined there was probable cause to
arrest Burritt. Steffen was concerned with Burritt’s ability to
come into contact with other children as a driver for Handi‐Lift
and  as  an  EMT.  Steffen  made  the  decision  to  have  Burritt
arrested and told Ditlefsen to effect the arrest. Smith was kept
10                                                    No. 15‐1896

informed of these developments and supported the decision to
arrest Burritt.
     C. Arrest of Burritt
    On December 6, 2011, Ditlefsen went to Burritt’s home to
arrest him and execute the search warrant for the GPS unit, but
Burritt was not home. Ditlefsen returned to the home the next
day, with two other officers. Ditlefsen told Burritt that she was
there to get the GPS unit and to arrest him. She did not have an
arrest warrant. Burritt invited the officers into his home and
assisted in retrieving the GPS unit for Ditlefsen. Ditlefsen took
photographs of the property and noted six dogs.
   One  of  the  other  officers  drove  Burritt  to  the  Sheriff’s
Department and placed Burritt in an interview room. Ditlefsen
read Burritt his rights pursuant to Miranda v. Arizona, 384 U.S.
436  (1996),  which  Burritt  waived.  Burritt  explained  that  he
simply took a wrong turn and had gotten lost while driving
SMH home from ICS. He denied any wrongdoing. He denied
that  his  hand  had  been  injured.  Ditlefsen  completed  the
probable  cause  report  and  booked  Burritt  into  jail.  Burritt
posted bail the same day and was released.
  Also  on  December  7,  2011,  Ditlefsen  served  the  search
warrant for Burritt’s cell phone records on Verizon.
     D. Post‐Arrest Investigation
    After Burritt’s arrest, Ditlefsen continued her investigation
of the case. Handi‐Lift provided her with the fuel log and fuel
receipt from the Cenex gas station, where Burritt had stopped
for gas in Rice Lake on November 23, 2011. The Cenex receipt
showed the gas purchase at 5:44 p.m. The fuel log reflected an
No. 15‐1896                                                        11

odometer reading of 218,361 at the time of the gas purchase.
Given the math, Ditlefsen concluded that Burritt had driven 94
miles between ICS, where he picked up SMH, and the Cenex.
    On December 9, 2011, SMH’s mother contacted Ditlefsen to
tell her of additional information SMH was reporting. SMH
was  now  claiming  that  Burritt  had  pulled  down  her  pants
during  the  assault,  that  she  had  scratches  and  scabs  on  her
inner thighs, and that she was “spotting.” SMH stated she did
not  report  these  details  earlier  because  she  did  not  want  to
show her injuries. Ditlefsen requested another interview with
SMH.
   Ditlefsen  contacted  the  Cenex  station  to  request  video
surveillance, but no video was available. She also asked if a
receipt was available for the alcohol purchase (SMH reported
that  Burritt  purchased  what  she  thought  was  beer),  but  the
Cenex did not sell alcohol. The Cenex confirmed the time of the
gas purchase on the gas receipt.
    On  December  12,  2011,  SMH’s  mother  again  contacted
Ditlefsen to inform her that SMH had been examined medi‐
cally, which showed a laceration and bruising in her genital
area. They set the interview of SMH for December 16, 2011.
    The next day, December 13, 2011, Ditlefsen took Burritt’s
GPS unit to Deputy Shawn Demulling (“Demulling”) with the
St. Croix County Sheriff’s Department for forensic examina‐
tion.  No  one  at  the  Polk  County  Sheriff’s  Department  was
qualified to perform the forensic analysis.
   Also on December 13, 2011, Ditlefsen received Burritt’s cell
phone records from Verizon. The records showed the two calls
12                                                     No. 15‐1896

made by SMH to her mother at 5:01 p.m. and 5:02 p.m. The
5:01 p.m. call utilized a cell tower located in Webster, Wiscon‐
sin. Ditlefsen mapped the location of the cell tower and found
it  was  located  northwest  of  Siren,  Wisconsin,  off  County
Highway D. The 5:02 p.m. call utilized a cell tower in Hertel,
Wisconsin.  This  indicated  that  Burritt’s  van  was  traveling
westbound  on  Highway  70  toward  Siren  at  the  time  of  the
calls.
    After reviewing the cell phone records, Ditlefsen contacted
Handi‐Lift to get Burritt’s full schedule for the entire day of
November 23, 2011. The transport records showed that prior to
transporting SMH, Burritt had transported another client to her
home in Siren, Wisconsin. That client confirmed Burritt had
transported  her  on  November  23,  2011.  Burritt’s  cell  phone
records aligned with the full transport records and revealed
Burritt  had  been  near  Siren,  rather  than  his  home  in  Turtle
Lake.  At  this  point,  Ditlefsen  first  suspected  that  SMH’s
allegations may not be true. Ditlefsen contacted Faulstich and
kept him abreast of this development.
   On December 16, 2011, Ditlefsen interviewed SMH. SMH
gave the same version that she had given earlier, describing
Burritt’s property and dogs, and providing another drawing of
the  property.  This  time,  however,  SMH  reported  that  after
Burritt let out his dogs, he took her out of the van and laid her
down  in  the  grass.  SMH  reported  that  Burritt  removed  her
pants  and  underwear,  without  taking  off  her  shoes,  pulled
down his pants, and tried to have intercourse with her. SMH
reported that it hurt. SMH claimed that in response, she kicked
Burritt and ran to the van, trying to pull up her pants as she
went.  Ditlefsen  specifically  asked  SMH  to  retell  various
No. 15‐1896                                                      13

portions of her story multiple times, in order to test her, which
SMH did.
   On  December  20,  2011,  Ditlefsen  received  the  medical
records pertaining to SMH’s medical examination. The records
confirmed  some  evidence  of  bruising  and  a  laceration  in
SMH’s genital area.
   On December  22, 2011,  Ditlefsen met with  Demulling  to
review his forensic analysis of the GPS unit. The information
from  the  unit  showed  that  Burritt  had  come  within  5  to  10
miles  of  the  Polk  County  border  but  never  actually  entered
Polk County during the entire transport of SMH. Further, the
GPS data indicated that Burritt never even came close to his
property in Turtle Lake, which was 25 to 30 miles further south
than his actual route.
    The next day, Ditlefsen called Burritt and told him she was
going to recommend to the District Attorney that the charges
against  him  be  dropped.  Ditlefsen  also  contacted  SMH’s
mother and told her that the GPS data and cell phone records
corroborated Burritt’s version of events and requested another
interview with SMH.
   On  January  3,  2012,  Ditlefsen  interviewed  SMH.  When
confronted  with  the  GPS  and  cell  phone  data,  SMH  fully
recanted and admitted to lying about the assault. SMH said she
made up the story because she did not want to go to ICS for
counseling.
    Ditlefsen contacted District Attorney Steffen and informed
him  of  SMH’s  recantation.  The  next  day,  January  4,  2012,
Steffen filed a motion to dismiss the criminal complaint against
14                                                   No. 15‐1896

Burritt,  which  the  court  approved.  In  addition,  SMH  was
referred to the Polk County juvenile justice system. Ditlefsen
recommended  that  SMH  be  charged  with  false  swearing,  a
felony.  SMH  ultimately  pled  to  a  count  of  obstruction  of
justice, a misdemeanor.
     E. Procedural History
    Burritt  filed  his  complaint  naming  Ditlefsen  and  Polk
County as defendants on December 10, 2012, alleging 42 U.S.C.
§ 1983 causes of action for false arrest and false imprisonment
in violation of his Fourth and Fourteenth Amendment rights,
and state common law claims for  false imprisonment, mali‐
cious prosecution, negligence, and defamation.
    Ditlefsen and Polk County moved for summary judgment.
The district court granted the motion, finding Ditlefsen had
arguable  probable  cause  to  effect  Burritt’s  arrest  and  was
entitled to qualified immunity, and that Polk County could not
be held liable under Monell v. Dep’t of Soc. Servs., 436 U.S. 658
(1978).  The  district  court  declined  to  assert  supplemental
jurisdiction over Burritt’s state law claims and dismissed them
without prejudice.
   Burritt then filed a motion to alter or amend the judgment
under Federal Rule of Civil Procedure 59(e), which the district
court denied.
      Burritt appealed these decisions of the district court.
No. 15‐1896                                                           15

                         II. DISCUSSION
    A. Summary Judgment Motion
    We review the district court’s granting of the motion for
summary judgment de novo and construe all facts and reason‐
able  inferences  in  Burritt’s  favor,  as  he  is  the  non‐movant.
Mustafa  v.  City  of  Chicago,  442  F.3d  544,  547  (7th  Cir.  2006)
(citation  omitted).  Summary  judgment  is  proper  when  “the
movant  shows  that  there  is  no  genuine  dispute  as  to  any
material  fact  and  the  movant  is  entitled  to  judgment  as  a
matter of law.” FED. R. CIV. P. 56(a).
        1. Claims Against Ditlefsen
            a. Warrantless Entry—Consent
    Burritt argues on appeal that because there were no exigent
circumstances,  Ditlefsen’s  warrantless  arrest  of  him  in  his
home in and of itself violated his Fourth Amendment rights.
Two elements are implicated by Burritt’s argument. The first
is whether Ditlefsen’s entry into Burritt’s home infringed on
Burritt’s  Fourth  Amendment  rights.  The  second  is  whether
Burritt’s arrest was supported by probable cause.
    With regard to the entry into Burritt’s home, Burritt omits
one important exception to the warrant requirement: consent.
When a person with authority over the premises consents to an
entry by law enforcement, that entry is reasonable and does
not infringe on the person’s Fourth Amendment rights. See,
e.g.,  United  States  v.  Sabo,  724  F.3d  891,  894  (7th  Cir.  2013)
(warrantless  entry  upheld,  consent  found  where  arrestee
opened door, stepped back and to side, allowing police into his
trailer); Harney v. City of Chicago, 702 F.3d 916, 925–26 (7th Cir.
16                                                      No. 15‐1896

2012) (warrantless entry upheld, consent found where officer
followed  one  of  two  arrestees  into  condominium  unit  and
neither arrestee objected to officer’s presence in their home);
United  States  v.  Walls,  225  F.3d  858,  862–63  (7th  Cir.  2000)
(warrantless  entry  upheld,  consent  found  where  arrestee
opened  door  to  officers,  stepped  back  to  allow  officers’
entrance into home, motioned for officers to follow her into
kitchen); United States v. Cotnam, 88 F.3d 487, 495 (7th Cir. 1996)
(warrantless  entry  upheld,  consent  found  where  arrestee
gestured to officers to open door with key and did not object
to their presence in his hotel room). 
   When Ditlefsen told Burritt she was there to get the GPS
unit and arrest him, Burritt invited the officers into his home
and assisted by providing them with the GPS unit. There is no
evidence that Burritt objected to the officers’ presence in his
home at the time of the arrest. Ditlefsen’s entry into Burritt’s
home  did  not  infringe  on  his  Fourth  Amendment  rights
because he consented to it.
           b. Arguable Probable Cause and Qualified Immu‐
              nity
    “Probable  cause  to  arrest  is  an  absolute  defense  to  any
claim under Section 1983 against police officers for wrongful
arrest, false imprisonment, or malicious prosecution.” Mustafa,
442  F.3d  at  547  (citation  omitted).  However,  we  need  not
address whether Ditlefsen did or did not have actual probable
cause to arrest Burritt because Ditlefsen is entitled to qualified
immunity as she had arguable probable cause.
    “Qualified immunity protects officers performing discre‐
tionary functions from civil liability so long as their conduct
No. 15‐1896                                                         17

does not violate clearly established statutory or constitutional
rights that a reasonable person would know about.” Mustafa,
442  F.3d  at  548  (emphasis  in  original)  (citation  omitted).  It
protects “all but the plainly incompetent or those who know‐
ingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).
Once qualified immunity is raised, the plaintiff has the burden
of establishing that his or her rights were violated and that the
law concerning the proffered right “was clearly established at
the time the challenged conduct occurred.” Mustafa, 442 F.3d
at 548. Then, the court must determine “whether a reasonably
competent official would know that the conduct was unlawful
in the situation he confronted.” Id.
    The fact that criminal charges are eventually dropped or the
complaining witness later recants has no consideration in the
determination of arguable probable cause at the time of arrest.
See, e.g., Fleming v. Livingston Co., Ill., 674 F.3d 874, 875, 880 (7th
Cir. 2012); McDonnell v. Cournia, 990 F.2d 963, 969–70 (7th Cir.
1993) (overruled on other grounds by Hill v. Tangherlini, 724
F.3d 965, 967 n.1 (7th Cir. 2013)).
    Ditlefsen  has  raised  qualified  immunity  as  a  defense.
Burritt has countered that he was arrested without probable
cause.  Specifically,  Burritt  argues  that  Ditlefsen  improperly
ignored  exculpatory  evidence,  in  that  the  MapQuest  route
evidence never supported SMH’s story, and Ditlefsen should
have waited to arrest Burritt only after she received the GPS
data.  Because  Burritt  had  the  constitutional  right  to  be  free
from an arrest unsupported by probable cause, and that right
was clearly established at the time Ditlefsen arrested him, the
only  element  for  our  consideration  is  whether  a  reasonable
officer in Ditlefsen’s position with the information available to
18                                                     No. 15‐1896

Ditlefsen  at  the  time  could  believe  it  was  lawful  to  arrest
Burritt.
     Although closely related, a determination of actual proba‐
ble cause is separate and distinct from a determination of what
is  sometimes  referred  to  as  “arguable  probable  cause”  for
qualified  immunity  purposes.  Fleming,  674  F.3d  at  880.  An
officer is entitled to qualified immunity if “a reasonable officer
could have mistakenly believed that probable cause existed.”
Id. (internal quotations omitted) (citations omitted). “Thus, as
long  as  [Ditlefsen]  reasonably,  albeit  possibly  mistakenly,
believed that  probable  cause existed to  arrest [Burritt], then
[Ditlefsen]  is  entitled  to  qualified  immunity.”  Id.  (citation
omitted).
    We  have  found  arguable  probable  cause  and  upheld
qualified immunity in various cases with similar fact patterns
to  this  case.  For  instance,  in  Fleming,  we  found  arguable
probable cause where the officer located the plaintiff‐arrestee
within seven minutes of receiving a report of a break‐in and
fondling of two teenage girls, and where the plaintiff‐arrestee
was the only individual in the area who substantially matched
the  physical  description  given  by  one  of  the  victims.  Id.
Although there were “minor variations” between the physical
description  given  by  one  of  the  victims  and  the  physical
appearance of the plaintiff‐arrestee, the officer was objectively
reasonable  in  his  belief  that  he  had  probable  cause  for  the
arrest  and  that  the  plaintiff‐arrestee  was  the  person  who
committed the offense. Id.
   Here, when Ditlefsen arrested Burritt she had the following
pieces of information: SMH had repeated her detailed story to
No. 15‐1896                                                             19

different  individuals  and  there  was  no  indication  from  her
recitations that she was lying or suggestible; the information
given by SMH’s mother and stepfather tended to corroborate
SMH’s story; SMH was able to describe and draw a picture of
the  scene  of  the  assault,  which  generally  matched  Burritt’s
property; SMH reported that Burritt had a number of dogs,
which  he  actually  did  have;  and  the  trip  took  roughly  two
hours  when  it  should  have  taken  forty  minutes.  Ditlefsen
believed  the  routes  she  mapped  on  MapQuest  supported
SMH’s story.
    Burritt  argues  that  the  information  gained  by  Ditlefsen
from  MapQuest  never  supported  SMH’s  story.  In  this  same
vein, Burritt presented evidence that the owners of Handi‐Lift,
Bill and Connie Lussier, both independently expressed their
doubts to Ditlefsen, prior to Burritt’s arrest, that the trip with
the stops as alleged by SMH could even be accomplished in the
established  time  frame.  Ditlefsen  denied  the  Lussiers  ever
expressed such concerns to her. Although she could have been
mistaken,  Ditlefsen  believed  the  routes  she  mapped  on
MapQuest supported SMH’s version of events.
    Burritt  also  argues  that  Ditlefsen  should  have  waited  to
arrest him until after she received the GPS data. We rejected a
similar argument in Mustafa, explaining that “police officers
have  no  duty  to  investigate  extenuating  circumstances  or
search for exculpatory evidence once probable cause has been
established via the accusation of a credible witness.” Mustafa,
442 F.3d at 548 (citation omitted). See also Abbott v. Sangamon
Co.,  Ill.,  705  F.3d  706,  716  (7th  Cir.  2013)  (citations  omitted).
Law enforcement is not required to discover more information
to  undermine  probable  cause  once  it  has  been  established.
20                                                       No. 15‐1896

Hodgkins ex rel. Hodgkins v. Peterson, 355 F.3d 1048, 1061 (7th
Cir. 2004) (citations omitted).
    Further bolstering Ditlefsen’s qualified immunity is the fact
that she consulted with the Polk County District Attorney and
her  supervisor  before  arresting  Burritt.  In  Fleming,  we  ex‐
plained  that  the  fact  that  the  officer  had  consulted  with  the
District Attorney prior to arresting the plaintiff‐arrestee “goes
a  long  way  toward  solidifying  his  qualified  immunity  de‐
fense.” Fleming, 674 F.3d at 881, (citing Kijonka v. Seitzinger, 363
F.3d 645, 648 (7th Cir. 2004)); see also Davis v. Zirkelbach, 149
F.3d  614,  620–21  (7th  Cir.  1998).  Prior  to  Burritt’s  arrest,
Ditlefsen met with the Polk County District Attorney, Steffen,
multiple  times  to  keep  him  advised  of  developments  in  the
investigation. When Ditlefsen believed she had probable cause
to  arrest  Burritt,  legal  counsel  (Steffen)  and  her  supervisor
(Smith) vetted her determination. When it came time to arrest
Burritt, Steffen made the decision to arrest and told Ditlefsen
to take Burritt into custody. Steffen independently determined
that probable cause existed. Also, Ditlefsen’s supervisor, Smith,
believed probable cause supported the arrest.
    We find Ditlefsen was reasonable in her belief that she had
probable cause to arrest Burritt. Further, Ditlefsen was objec‐
tively reasonable in her reliance on Steffen’s probable cause
determination  and  instructions  to  effect  the  arrest.  Because
Ditlefsen is entitled to qualified immunity, the district court
did not err in granting her motion for summary judgment on
Burritt’s § 1983 claims.
No. 15‐1896                                                        21

        2. Claims Against Polk County
     A respondeat superior theory of liability may not be pursued
against a municipal government entity, such as Polk County.
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). However,
a municipality may be found liable for a § 1983 claim where
“execution of a government’s policy or custom … inflicts the
injury.” Id., at 694. In order to prove liability on the part of Polk
County under Monell, Burritt must prove “either (1) an express
policy that, when enforced, causes a constitutional deprivation;
or  (2)  that  the  constitutional  injury  was  caused  by  a  person
with final policymaking authority.” Montano v. City of Chicago,
535 F.3d 558, 570 (7th Cir. 2008) (citation omitted). 
    On  appeal,  Burritt  does  not  present  any  argument  or
evidence  to  advance  a  claim  of  a  constitutional  deprivation
caused by an express policy. Burritt loosely argues that District
Attorney Steffen, by directing the warrantless arrest, caused his
constitutional deprivation. However, Burritt has presented no
evidence that the District Attorney was “a person with final
policymaking  authority.”  In  fact,  the  parties  agree  that  the
County Sheriff was the individual “with final policymaking
authority,” particularly with regard to procedures for effecting
arrests. In this case, the District Attorney instructed Ditlefsen
to effect the arrest. There is no evidence the County Sheriff was
personally involved in the determination to arrest Burritt.
   Also,  Burritt  briefly  argues  that  because  the  District
Attorney  and  the  County  Sheriff  were  not  aware  of  the
Wisconsin  Office  of  Judicial  Assistance’s  Prosecutor’s  Sexual
Assault  Reference  Book,  they  did  not  follow  the  guidelines
contained within the book. Burritt argues that this gives rise to
22                                                      No. 15‐1896

a viable Monell claim. Burritt cites no legal authority to support
his proposition that a law enforcement agency is required to
follow guidelines promulgated by an unrelated, independent
agency.
    In addition, “in limited circumstances a municipality may
be  held  liable  under  §  1983  for  constitutional  violations
resulting  from  a  failure  to  properly  train  police  officers.”
Sallenger v. City of Springfield, Ill., 630 F.3d 499, 504, (7th Cir.
2010) (citing City of Canton v. Harris, 489 U.S. 378, 387 (1989)).
Failure to train officers may support a Monell claim, but “only
where the failure to train amounts to deliberate indifference to
the rights of persons with whom the police come into contact.”
City  of  Canton,  489  U.S.  at  388.  Burritt  simply  concludes  a
failure to train on the part of the Polk County Sheriff’s Office.
He fails to cite to any legal authority or present any evidence
that the Polk County Sheriff’s Office failed to properly train its
officers. In fact, Ditlefsen received specialized training from the
Department of Justice and the FBI on investigation of crimes
against children.
    Because  there  is  no  dispute  as  to  any  material  fact  with
regard to Burritt’s Monell claims, the district court did not err
in granting summary judgment in favor of Polk County.
        3. State Law Claims
    After  granting  Ditlefsen’s  and  Polk  County’s  motion  for
summary judgment, the district court declined to exercise its
supplemental  jurisdiction  and  dismissed  Burritt’s  state  law
claims without prejudice. We review a district court’s absten‐
tion from exercising its supplemental jurisdiction for an abuse
No. 15‐1896                                                            23

of  discretion  only.  Capeheart  v.  Terrell,  695  F.3d  681,  686  (7th
Cir. 2012).
    “The general rule, when the federal claims fall out before
trial, is that the [district court] should relinquish jurisdiction
over any supplemental (what used to be called ‘pendent’) state
law claims in order to minimize federal judicial intrusion into
matters of purely state law.” Carr v. CIGNA Secs., Inc., 95 F.3d
544, 546 (7th Cir. 1996) (citations omitted). We have recognized
that only in “unusual cases” may a district court exercise its
discretion to assert its supplemental jurisdiction based upon
the balance of the factors of “judicial economy, convenience,
fairness and comity.” Wright v. Associated Ins. Companies, Inc.,
29 F.3d 1244, 1251 (7th Cir. 1994).
    We cannot deem this case to be an “unusual” one. Burritt
has  not  provided  any  argument  or  citation  to  any  legal
authority to support his position that the district court abused
its discretion in declining to exercise its supplemental jurisdic‐
tion. The district court concluded it had not decided any issue
that was dispositive with regard to any of Burritt’s state law
claims.  The  district  court  did  not  abuse  its  discretion  in
dismissing without prejudice Burritt’s state law claims.
    B. Rule 59(e) Motion
    After  the  district  court  granted  Ditlefsen’s  and  Polk
County’s  motion  for  summary  judgment,  Burritt  moved  to
alter or amend the judgment pursuant to FED. R. CIV. P. 59(e).
The district court denied his motion, and we affirm this denial.
    We review the district court’s denial of the motion to alter
or amend the judgment for an abuse of discretion only. Matter
24                                                      No. 15‐1896

of Prince, 85 F.3d 314, 324 (7th Cir. 1996) (citation omitted). A
motion to alter or amend a judgment is only proper when “the
movant  presents  newly  discovered  evidence  that  was  not
available at the time of trial or if the movant points to evidence
in the record that clearly establishes a manifest error of law or
fact.” Id. (citations omitted). A “manifest error” occurs when
the district court commits a “wholesale disregard, misapplica‐
tion,  or  failure  to  recognize  controlling  precedent.”  Oto  v.
Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal
quotations omitted) (citation omitted).
   In his motion to alter or amend, Burritt did not present any
newly discovered evidence. Neither did he establish a manifest
error  of  law  or  fact.  Based  upon  our  review  of  the  district
court’s deliberate and detailed rulings, we find that the district
court  did  not  commit  any  manifest  error  of  law  or  fact  in
granting Ditlefsen’s and Polk County’s motion for summary
judgment. Specifically, the district court did not disregard or
misapply controlling precedent. Thus, the district court did not
abuse its discretion in denying Burritt’s Rule 59(e) motion. 
                       III. CONCLUSION
    For the foregoing reasons, we AFFIRM the judgment of the
district court.
No. 15‐1896                                                                                  25 

     POSNER, Circuit Judge, dissenting. The arrest of the plain‐
tiff was not based on probable cause, and the dismissal of his 
suit should therefore be reversed. 
     I  disagree  with  the  majority  that  Investigator  Ditlefsen, 
the  principal  defendant,  had  “arguable  probable  cause”  to 
arrest  Burritt.  She  had  nothing  of  the  sort.  A  reasonable  of‐
ficer in her position would not have ignored the obvious red 
flags  that  arose  during  her  investigation,  and  so  would  not 
have believed that she had probable cause. E.g., Sornberger v. 
City of Knoxville, 434 F.3d 1006, 1016 (7th Cir. 2006). Prior to 
the arrest Ditlefsen had researched the route that SMH, Bur‐
ritt’s  accuser,  had  said  that  Burritt  had  taken  (from  Impact 
Counseling  Center  to  Burritt’s  house,  and  then  from  his 
house  to  SMH’s  house),  and  she  had  concluded  with  some 
help from MapQuest  that it would have taken him roughly 
two  hours  and  twenty‐five  minutes  to  drive  the  alleged 
route, not including the stops for gas and at Burritt’s house 
reported  by  SMH.  According  to  his  vehicle  log  Burritt  had 
left Impact Counseling Center with SMH at 4:15 and SMH’s 
mother  estimated  that  her  daughter  had  arrived  home  be‐
tween  6:30  and  6:45,  and  that  timeline  contradicted  SMH’s 
version  of  events.  For  how  could  Burritt  have  driven  a  dis‐
tance  that  takes  two  and  a  half  hours  to  cover  nonstop,  yet 
while en route stop to get gas and assault SMH and arrive at 
her home all in two and a quarter hours or at most two and a 
half hours? As it turned out, he couldn’t have, and we now 
know that he didn’t. 
    Burritt’s former bosses, Bill and Connie Lussier, say that 
prior to Burritt’s arrest they told Ditlefsen that Burritt could 
not have driven the route, with stops along the way, in such 
a  short  time.  Connie  Lussier  told  Ditlefsen  that  she  “had  a 
26                                                                                   No. 15‐1896                                                 
 
time, date, location‐stamped receipt for Skip [Burritt]’s refu‐
eling  that  showed  he  was  telling  the  truth,”  but  Ditlefsen 
brushed her off, even though the receipt showed that Burritt 
couldn’t have made the stops alleged by SMH yet arrived at 
her house within two and a half hours. Indeed when the re‐
ceipt  was  reviewed  by  prosecutors,  along  with  data  from 
Burritt’s  GPS,  the  criminal  charges  against  him  were  dis‐
missed,  precipitating  the  present  suit,  a  civil  rights  suit 
against Ditlefsen and her employer. 
   Ditlefsen told Bill Lussier that she had driven the alleged 
route and had confirmed that Burritt could have driven it in 
two and a half hours stops and all, though at her deposition 
she admitted  that  she hadn’t driven  the entire route;  so her 
time estimate was worthless. Ditlefsen also told the Lussiers, 
prior to Burritt’s arrest, that his “GPS indicated that [Burritt] 
was  not  where  he  claimed  to  be.”  That  was  a  lie;  Ditlefsen 
did not obtain the GPS until December 7, 2011, when she ex‐
ecuted  the  search  warrant  and  arrested  Burritt—and  the 
GPS, like the receipt for gas, proved Burritt’s innocence. 
    SMH  had  said  that  during  the  assault  (which  we  know 
never  took  place),  which  she  claimed  occurred  in  Burritt’s 
car when it was parked in his driveway just before he went 
into the house to let his dogs out, she had slammed the car 
door on Burritt’s hand. A nurse who examined the hand five 
days after the alleged assault found no signs of injury. 
    Ditlefsen  had  all  this  evidence  of  Burritt’s  innocence  be‐
fore  she  arrested  him,  but  she  presented  none  of  it  to  the 
judge  who  issued  the  search  warrant,  who  if  informed  of 
these inconsistencies would not have authorized the search. 
In sum, Ditlefsen lacked even arguable probable cause to ar‐




                                                                                               
No. 15‐1896                                                                                   27                                                 

rest Burritt. The judgment  exonerating her should therefore 
be reversed. 
     I  have  a  separate  concern  about  the  handling  of  this 
case—a  concern  with  automatically,  uncritically,  allowing 
the  arrest  of  a  person  in  his  home  when  no  arrest  warrant 
has  been  issued.  It’s  true  that  the  Fourth  Amendment  does 
not  require  search  or  arrest  warrants  at  all  (in  retrospect  a 
rather embarrassing omission); the only mention of warrants 
is  found  in  the  clause  outlawing  general  warrants.  That 
clause states that warrants must be based on probable cause, 
supported  by  an  oath  or  affirmation,  and  describing  with 
particularity the target of the warrant. But the only require‐
ment  of  a  lawful  search  or  seizure  set  forth  in  the  amend‐
ment  is  that  it  be  reasonable;  there  is  no  suggestion  that  a 
warrant is ever required for a search or an arrest. 
    Even  after  the  Supreme  Court  interpreted  the  Fourth 
Amendment  to  require  warrants  in  some  circumstances, 
“warrantless felony arrests outside of the home routinely … 
survived  constitutional  attack  as  long  as  probable  cause  [to 
arrest] exist[ed].” United States v. Winchenbach, 197 F.3d 548, 
554  (1st  Cir.  1999).  This  understanding  stemmed  from  the 
“the  ancient  common‐law  rule  that  a  peace  officer  was  per‐
mitted to arrest without a warrant for a misdemeanor or fel‐
ony  committed  in  his  presence  as  well  as  for  a  felony  not 
committed  in  his  presence  if  there  was  reasonable  ground 
for making the arrest.” United States v. Watson, 423 U.S. 411, 
418  (1976).  The  Court  in  Watson  reasoned  that  “the  public 
safety, and the due apprehension of criminals, charged with 
heinous  offences,  imperiously  require  that  such  arrests 
should be made without warrant by officers of the law.” Id. 
at  419.  Concurring,  Justice  Powell  explained  that  ”logic  [ ] 
28                                                                                   No. 15‐1896                                                 
 
would seem to dictate that arrests be subject to the warrant 
requirement at least to the same extent as searches. But logic 
sometimes must defer to history and experience … . There is 
no historical evidence that the Framers or proponents of the 
Fourth  Amendment,  outspokenly  opposed  to  the  infamous 
general  warrants  and  writs  of  assistance,  were  at  all  con‐
cerned about warrantless arrests by local constables and oth‐
er peace officers. … In sum, the historical and policy reasons 
… fully justify the Court’s sustaining of a warrantless arrest 
upon  probable  cause,  despite  the  resulting  divergence  be‐
tween  the  constitutional  rule  governing  searches  and  that 
now  held  applicable  to  seizures  of  the  person.”  Id.  at  429, 
432. 
    Yet just a few years later, though two centuries after the 
ratification  of  the  Fourth  Amendment,  the  Supreme  Court 
declared “that an arrest warrant requirement may afford less 
protection than a search warrant requirement, but it will suf‐
fice  to  interpose  the  magistrate’s  determination  of  probable 
cause between the zealous officer and the citizen. If there is 
sufficient  evidence  of  a  citizen’s  participation  in  a  felony  to 
persuade  a  judicial  officer  [not  just  a  police  officer]  that  his 
arrest  is  justified,  it  is  constitutionally  reasonable  to  require 
him  to  open  his  doors  to  the  officers  of  the  law.  Thus,  for 
Fourth Amendment purposes, an arrest warrant founded on 
probable cause implicitly carries with it the limited authority 
to enter a dwelling in which the suspect lives when there is 
reason to believe the suspect is within.” Payton v. New York, 
445 U.S. 573, 602–03 (1980). The implication is that normally 
an arrest warrant is a prerequisite to arresting a person in his 
home.  The  Court  did  not  hold  that  a  search  warrant  would 
also allow such an arrest. The Court did say that the Fourth 




                                                                                               
No. 15‐1896                                                                                   29                                                 

Amendment  “prohibits  the  police  from  making  a  warrant‐
less and nonconsensual entry into a suspect’s home in order 
to make a routine felony arrest,” id. at 576, but the bare ref‐
erence to “warrantless” left open the question whether either 
an arrest warrant or a search warrant would suffice. 
    In  some  cases  no  warrant  of  any  sort  is  required  to  au‐
thorize an arrest of a person in his home. If police passing by 
a house hear screams, rush in, and observe a man trying to 
strangle  a  woman,  they  can  and  should  arrest  him  even 
though they have no warrant; such an arrest is lawful. And 
likewise if having approached a home to question a witness 
officers  become  aware  that  a  violent,  dangerous  criminal  is 
inside, as in Cook v. O’Neill, 803 F.3d 296, 299 (7th Cir. 2015). 
The  officers  in  Cook  were  justified  in  taking  reasonable  pre‐
cautions, including arrest, to minimize danger to themselves 
and the public. Had they out of an abundance of caution in‐
stead removed themselves from potential danger, a danger‐
ous criminal would have escaped. 
    These  are  examples  of  arrests  justified  by  “exigent  cir‐
cumstances”  (an  emergency),  which  for  obvious  reasons  al‐
low  an  arrest  to  be  made  without  a  warrant.  Payton  v.  New 
York,  supra,  445  U.S.  at  587.  But  there  are  judicial  opinions 
which  say  that  a  search  warrant  plus  probable  cause for  an 
arrest  is  enough to justify an  arrest in the  home without an 
arrest warrant even if no emergency requires the officers ex‐
ecuting the search warrant to seize (that is, arrest) the occu‐
pant of the office or home searched. See, e.g., Jones v. City & 
County of Denver, 854 F.2d 1206, 1209 (10th Cir. 1988). Often 
in  such  cases,  however—in  United  States  v.  Price,  888  F.2d 
1206 (7th Cir. 1989), for example—there is more. The warrant 
in  that  case  authorized  a  search  for  guns,  and  they  were 
30                                                                                   No. 15‐1896                                                 
 
found.  Id.  at  1208.  The  police  could  not  let  the  defendant 
wander  around  the  apartment  while  it  was  being  searched; 
nor  would  it  have  been  prudent  to  collect  the  guns,  leave, 
and  leave  him  there—to  find  a  gun  they  had  missed,  or  to 
flee.  He  was  a  dangerous  person.  Burritt—falsely  accused 
and  suing  for  redress—is  not  and  was  not  thought  to  be 
dangerous even at the time of his arrest. 
    It  bears  emphasizing  that  a  search  warrant  alone  is  not 
enough to justify an arrest; there must be probable cause to 
arrest. See, e.g., United States v. Reinholz, 245 F.3d 765, 778–79 
(8th Cir. 2001). The search itself may reveal probable cause to 
arrest  the  occupant  of  the  residence  that  is  being  searched. 
See,  e.g.,  Mahlberg  v.  Mentzer,  968  F.2d  772,  775  (8th  Cir. 
1992).  Police  naturally  are  reluctant  to  sit  around  twiddling 
their thumbs awaiting the receipt of an arrest warrant, which 
may take hours, knowing they have probable cause to arrest 
the person they’re sitting with. Waiting for an arrest warrant 
in such a case would be a waste of police resources. Maybe 
in all such cases, requiring an arrest warrant for the arrest of 
a person in his home should be waived and the case regard‐
ed as one of exigent circumstances. 
    There were no exigent circumstances in this case. The po‐
lice  had  a  warrant  to  search  Burritt’s  home,  although  if  the 
issuing  judge  had  been  presented  with  all  the  relevant  in‐
formation he would have found probable cause lacking and 
thus not have issued the warrant. But the police did not have 
a  warrant  to  arrest  Burritt.  I  am  mindful  of  the  cases  that 
hold that a warrant to search a residence is a license to arrest 
anyone found there for whom there is probable cause to ar‐
rest.  See,  e.g.,  Russell  v.  Harms,  397  F.3d  458,  466  (7th  Cir. 
2005); see also 3 Wayne R. LaFave, Search & Seizure: A Trea‐




                                                                                               
No. 15‐1896                                                                                   31                                                 

tise on the Fourth Amendment § 6.1(c) (5th ed. 2015). But most 
are  cases  in  which  the  affidavit  on  the  basis  of  which  the 
search  warrant  was  issued  contains  all  the  information  that 
would be required for the issuance of an arrest warrant. See, 
e.g.,  Russell  v.  Harms,  supra,  397  F.3d  at  466;  United  States  v. 
Winchenbach, supra, 197 F.3d at 553–55; Jones v. City & County 
of  Denver,  supra,  854  F.2d  at  1209.  But  sometimes  there  is 
probable  cause  to  think  that  a  person’s  home  or  office  con‐
tains contraband or some other proper object of a search, but 
not to think that the person committed a crime. Maybe he’d 
been asked by a friend to store a bag of salt and had agreed 
to do so, having no inkling that the bag was actually full of 
contraband.  He  tells  the  police  all  this  and  they  have,  let’s 
say, no reason to doubt him—thus no probable cause to ar‐
rest him. Such a case was United States v. Reinholz, supra, 245 
F.3d at 778–79. And it is not alone. See, e.g., United States v. 
Connolly, 479 F.2d 930, 936 (9th Cir.1973) (overruled on other 
grounds in United States v. Bagley, 772 F.2d 482, 490 (9th Cir. 
1985)). 
     And what if it’s obvious to the police when they enter to 
search a house that the owner is having a party, and so there 
are  several  persons  besides  himself  in  the  house  or  apart‐
ment? Does the search warrant authorize the police to arrest 
all  of  them?  Surely  not,  which  is  just  to  say  that  probable 
cause to search a place is not automatically probable cause to 
arrest everyone found there. 
   And  even  if  the  affidavit  on  the  basis  of  which  a  search 
warrant  was  issued  establishes  probable  cause  to  arrest  an 
occupant of the home to be searched, wouldn’t it be better to 
require  that  the  magistrate  have  been  asked  to  issue  a  war‐
rant  authorizing  both  a  search  and  an  arrest?  Isn’t  that  the 
32                                                                                   No. 15‐1896                                                 
 
implication of cases like Payton that in defiance of the actual 
wording  of  the  Fourth  Amendment  insist  that  ordinarily  a 
warrant is required not only to search a home but also to ar‐
rest  a  homeowner?  But  however  these  questions  are  an‐
swered, the important thing in the present case is that prob‐
able  cause  whether  to  search  or  to  arrest  was  lacking  and 
thus  the  officers  were  not  permitted  to  arrest  Burritt,  let 
alone enter his home to arrest him.  
    The police report states that “after a short conversation[,] 
and investigator Ditlefsen advising BURRITT that we had a 
search warrant, he did invite us into his residence.” The im‐
plication  is  that  he  wanted  them  to  enter  his  house.  That  is 
absurd.  Since  they  had  a  search  warrant,  Burritt  could  not 
object  to  their  entry;  they  needed  no  invitation  and  thus 
when they say he “did invite” they mean he “did accept the 
inevitable.”  The  majority  opinion,  which  to  its  credit  does 
not  automatically  accept  the  proposition  that  a  search  war‐
rant  always  justifies  the  arrest  of  the  occupant  of  the  place 
searched, plucks the “invitation” chord—“Burritt invited the 
officers into his home”—without remarking the unreality of 
the  “invitation.”  The  opinion  goes  on  to  state  that  “when  a 
person with authority over the premises consents to an entry 
by  law  enforcement,  that  entry  is  reasonable  and  does  not 
infringe on the person’s Fourth Amendment rights.” But that 
is true only when the occupant can refuse consent. Consent 
must be voluntary to be legally effective, see Illinois v. Rodri‐
guez,  497  U.S.  177,  181  (1990),  and  in  this  case  Burritt 
couldn’t  refuse  entry,  because  the  search  warrant  gave  the 
officers the right to enter his house without his consent. 
    The  issuance  of  a  warrant  signifies  that  a  judicial  of‐
ficer—a  judge  or  magistrate—has  made  a  determination  of 




                                                                                               
No. 15‐1896                                                                                   33                                                 

probable cause on the basis of an affidavit of a police officer 
or  a  prosecutor.  So  there  is  a  record,  which  may  enable  the 
person arrested (or whose home is searched) pursuant to the 
warrant to  challenge its validity.  When  there is no  warrant, 
no documentation, just the say‐so of the police, it is very dif‐
ficult  for  the  person  arrested  or  whose  home  is  searched  to 
prove  that  probable  cause  was  lacking.  After  the  arrest,  or 
after the search, the police will have no difficulty fabricating 
probable  cause  to  have  made  the  arrest  or  conducted  the 
search.  They  will  say  they  learned  this  or  that  which  per‐
suaded them that the occupant was a dangerous criminal or 
had  contraband—maybe  they’ll  say  they  smelled  marijuana 
as  they  drove  past  the  house  in  their  squad  car.  Had  they 
said  that  in  an  affidavit,  the  judicial  officer  might  have 
thought it fishy. Cf. Johnson v. United States, 333 U.S. 10, 14–
15 (1948). That is a reason for requiring warrants. If there is 
no warrant, the occupant is relegated to a civil rights suit to 
establish his innocence, and such a suit may be both costly to 
litigate  and,  given  the  propensity  of  juries  to  believe  police 
testimony, futile. The ex post remedy for a search or seizure 
that  lacks  probable  cause  is  thus  likely  to  be  less  effective 
than the ex  ante precaution of submission of an application 
for a warrant to a judicial officer. 
     Probable  cause  was  lacking  in  this  case,  but  even  if  it 
were present I can’t think of any good reason for the failure 
of  Investigator  Ditlefsen,  if  she  thought  there  was  probable 
cause  to  arrest  Burritt,  to  have  sought  an  arrest  warrant 
along  with  a  search  warrant,  or,  better,  because  simpler,  a 
single warrant authorizing both search and arrest. 
     I would reverse the judgment of the district court.